Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 12/23/2020 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a provisional image corresponding to a second frame”, “a predicted image corresponding to the second frame”, and “a second image corresponding to the second frame”. One ordinarily killed in the art can’t determine if the “a second image” is relatively second to any of “a provisional image” and “a predicted image”. Therefore, the scope of “a second image” can’t be determined.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “generating an image corresponding to a frame … by compositing the rendered provisional image and the predicted image” while the independent claim 1 recites “generating a second image corresponding to the second frame by compositing the rendered provisional image and the predicted image. One ordinarily killed in the art can’t determine if the “an image corresponding to a frame” in claim 16 is the same as “a second image corresponding to the second frame” in independent claim 1 since both images are generated by the “compositing the rendered provisional image and the predicted image”. Furthermore, in claim 16, ne ordinarily killed in the art can’t determine if the “an image corresponding to a frame” is the same as “an image corresponding to the frame for a second eye” since both images are generated by the “compositing the rendered provisional image and the predicted image”. Therefore, the  scope of “generating an image corresponding to a frame” can’t be determined.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 10-14, 17 and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brannan (“Brannan”) [U.S Patent Application Pub. 2021/0278678 A1]

Regarding claim 1, Brannan meets the claim limitations as follows:
A method comprising, by a computing system: 
accessing a first image (i.e. ‘550’ or ‘614’) [Fig. 5-6; para. 0032-0063] corresponding to a first frame [Fig. 5-6: frame of images ‘550’ or ‘614’] of a video stream, the first image having complete pixel information (i.e. hi-res (Frgnd) or lo-res (Bkgrn)) [Fig. 5-8]; 

rendering (i.e. Combine ‘558’ or ‘621’) [Fig. 5-6] a provisional image (i.e. Compos. Image ‘552’ or 622’) [Fig. 5-6; para. 0032-0063] corresponding to a second frame (i.e. frame of ‘552’ or ‘622’) [Fig. 5-8] of the video stream subsequent to the first frame, the provisional image having a first area [Fig. 5-8: hi-res image] with complete pixel information (i.e. hi-res, e.g. Frgnd) and a second area [Fig. 5-8: lo-res image]  with incomplete pixel information (i.e. lo-res, e.g. Bkgnd);

generating a predicted image (i.e. warped image 626) [Fig 5-8; para. 0032-0063] corresponding to the second frame by re-projecting (i.e. warps) [Fig. 6; para. 0032-0063: ‘warps 625 the final image 624 to generate a warped image 626’] at least an area of the first image according to one or more warping parameters (e.g. ‘based on a lens warp compensation) [Fig. 5-8; para. 0032-0063]; and 

generating a second image (i.e. High Resolution Foreground Image 930 in warped composite image 940) [Fig. 5-8; para. 0022, 0060, 0064: ‘generate additional frames’; ‘When overlaid in a composite image 940, the high resolution foreground image 930 is centered’; ‘where the positioning depends on the location of the user gaze 932’] corresponding to the second frame by compositing the rendered provisional image and the predicted image.


Regarding claim 10, Brannan meets the claim limitations as follows:
The method of claim 1, wherein the first area of the provisional image (i.e. ‘the high resolution foreground image 930’) comprises a central area of the user's field of view for the second frame of the video stream [Fig. 5, 9; para. 0063: ‘When overlaid in a composite image 940, the high resolution foreground image 930 is centered around’].

Regarding claim 11, Brannan meets the claim limitations as follows:
The method of claim 1, wherein the first area of the provisional image comprises a pre-determined area of an image (i.e. ‘a foveated region’ or ‘centered’) [Fig. 5, 9; para. 0034, 0063: ‘When overlaid in a composite image 940, the high resolution foreground image 930 is centered around’].

Regarding claim 12, Brannan meets the claim limitations as follows:
The method of claim 1, wherein the second area (i.e. lo-res, e.g. Bkgnd) of the provisional image is not rendered [Fig. 5-8: lo-res image].


Regarding claim 13, Brannan meets the claim limitations as follows:
The method of claim 1, wherein the second area (i.e. lo-res, e.g. Bkgnd) of the provisional image is rendered at a lower pixel density than a pixel density for the first area [Fig. 5-8: lo-res image].


Regarding claim 14, Brannan meets the claim limitations as follows:
The method of claim 1, wherein the first image (i.e. hi-res Images 554 in Fig. 5 or ‘726’ in Fig. 7) [Fig. 5-8; para. 0032-0063] comprises a plurality of sub-areas [Fig. 5-8: hi-res image; lo-res image], and wherein pixel densities for the sub-areas are different from each other.


Regarding claim 15, Brannan meets the claim limitations as follows:
The method of claim 1, wherein the video stream is a stereoscopic video stream, and wherein the first image and the second image correspond to an eye of the user [para. 0036: ‘for stereoscopic display’; ‘a total of two background images, two foreground images and two composite images’].



Regarding claim 17, the corresponding “One or more computer-readable non-transitory storage media” claim is identical in scope and function to the previously rejected method claim 1, and is therefore rejected in the same manner.	


Regarding claim 20, the corresponding system claim is identical in scope and function to the previously rejected method claim 1, and is therefore rejected in the same manner.	



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Brannan (“Brannan”) [U.S Patent Application Pub. 2021/0278678 A1] in view of Surti et al. (“Surti”) [US 2018/0286105 A1]

Regarding claim 2, Brannan meets the claim limitations as follows: 
The method of claim 1, wherein compositing the rendered provisional image and the predicted image comprises applying time warping parameters (i.e. ‘head movement’, ‘a location of the user gaze’ or ‘orientation data’) [para. 0019, 0049-0050, 0060: ‘to allow temporal warping to account for latent head movement’] to the provisional image, wherein applying time warping parameters to an image comprises shifting the image to adjust for changes in head position.
Brannan does not disclose explicitly the following claim limitations (emphasis added):
wherein applying time warping parameters to an image comprises shifting the image to adjust for changes in head position.
However in the same field of endeavor Surti discloses the deficient claim as follows: 
wherein applying time warping parameters to an image comprises shifting the image to adjust for changes in head position [para. 0223: ‘time warp may compensate for the change in head pose by shifting the rendered frame to a different location on the screen’].
Brannan and Surti are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan and Surti as motivation to include Surti’s teaching of shifting images in temporal warping [Brannan: para. 0019] to account/compensate for latent head movement [Brannan: para. 0019: ‘allow temporal warping to account for latent head movement’; Surti: ‘time warp may compensate for the change’] or change in head pose [para. 0223: ‘’to match user’s head position’].


Regarding claim 3, Brannan meets the claim limitations as follows:
The method of claim 1, wherein the one or more warping parameters comprise space warping parameters and time warping parameters (i.e. ‘head movement’, ‘a location of the user gaze’ or ‘orientation data’) [para. 0019, 0049-0050, 0060: ‘to allow temporal warping to account for latent head movement’].
Brannan does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more warping parameters comprise space warping parameters and time warping parameters.
However in the same field of endeavor Surti discloses the deficient claim as follows: 
wherein the one or more warping parameters comprise space warping parameters (e.g. ‘motion’ or ‘gaze location’) [para. 0168, 0223, 0234] and time warping parameters.
Brannan and Surti are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan and Surti as motivation to include Surti’s teaching of Asynchronous Space Warping (ASW) for ASW applications [Brannan: para. 0168].



Regarding claim 18, all claim limitations are set forth as claim 2 in the form of “One or more computer-readable non-transitory storage media” and rejected as per discussion for claim 2.


Regarding claim 19, all claim limitations are set forth as claim 3 in the system form and rejected as per discussion for claim 3.

Claims 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Brannan (“Brannan”) [U.S Patent Application Pub. 2021/0278678 A1] in view of Surti et al. (“Surti”) [US 2018/0286105 A1] further in view of Mironov et al. (“Mironov”) [US 2021/0192681 A1]

Regarding claim 4, Brannan meets the claim limitations set forth in claim 3.
Brannan does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 3, wherein the space warping parameters are determined based on motion vectors in the re-projected area of the first image, wherein the motion vectors are determined based on images corresponding to previous frames.
However in the same field of endeavor Surti discloses the deficient claim as follows: 
The method of claim 3, wherein the space warping parameters are determined based on motion vectors (e.g. ‘motion information’) [Fig. 8; para. 0168, 0223, 0234: ‘For ASW, motion prediction of moving objects’] in the re-projected area of the first image, wherein the motion vectors are determined based on images corresponding to previous frames [It’s obvious].
Brannan and Surti are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan and Surti as motivation to include Surti’s teaching of Asynchronous Space Warping (ASW) for ASW applications [Brannan: para. 0168].
Neither Brannan nor Surti discloses explicitly the following claim limitations (emphasis added):
wherein the motion vectors are determined based on images corresponding to previous frames.
However in the same field of endeavor Mironov discloses the deficient claim as follows: 
wherein the motion vectors are determined based on images corresponding to previous frames [para. 0075: ‘from one or more of previous frames by applying motion vectors’].
Brannan, Surti and Mironov are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan, Surti and Mironov as motivation to apply motion vectors from one or more previous frames for time warping in order to correct for the change in pose captured [Mironov: para.0075-0076].


Regarding claim 5, Brannan meets the claim limitations as follows:
The method of claim 4, wherein applying the space warping parameters comprises distorting the re-projected area of the first image [para. 0018: ‘lens distortion’] such that objects in motion in the re-projected area are re-positioned (i.e. ‘warps the composite image’) [para. 0018] using the determined motion vectors.
Brannan does not disclose explicitly the following claim limitations (emphasis added):
wherein applying the space warping parameters comprises distorting the re-projected area of the first image such that objects in motion in the re-projected area are re-positioned using the determined motion vectors.
However in the same field of endeavor Surti discloses the deficient claim as follows: 
wherein applying the space warping parameters(e.g. ‘motion information’) [Fig. 8; para. 0168, 0223, 0234: ‘For ASW, motion prediction of moving objects’] comprises distorting the re-projected area of the first image such that objects in motion in the re-projected area are re-positioned using the determined motion vectors [Fig. 8; para. 0168, 0223, 0234: ‘For ASW, motion prediction of moving objects’; para. 0188: ‘If the focus area moves …, the regions 750 may likewise move based on the new focus area’].
Brannan and Surti are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan and Surti as motivation to include Surti’s teaching of Asynchronous Space Warping (ASW) for ASW applications [Brannan: para. 0168].


Regarding claim 6, Brannan meets the claim limitations set forth in claim 4.
Brannan does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 4, wherein determining the motion vectors is based on optical flow.
However in the same field of endeavor Surti discloses the deficient claim as follows: 
wherein determining the motion vectors is based on optical flow [para. 0159: ‘motion prediction techniques may be augmented with optical flow’].
Brannan and Surti are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan and Surti as motivation to include Surti’s teaching of Asynchronous Space Warping (ASW) for ASW applications [Brannan: para. 0168].


Regarding claim 7, Brannan meets the claim limitations set forth in claim 4.
Brannan does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 4, wherein determining space warping parameters is performed on a hardware encoder, that is separate from a Graphics Process Unit (GPU).
However in the same field of endeavor Mironov discloses the deficient claim as follows: 
wherein determining space warping parameters is performed on a hardware encoder [Fig. 2: Encoder 228; para. 0013: ‘space warping uses hardware-accelerated motion estimators’], that is separate from a Graphics Process Unit (GPU).
Brannan, Surti and Mironov are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan, Surti and Mironov as motivation to apply motion vectors from one or more previous frames for time warping in order to correct for the change in pose captured [Mironov: para.0075-0076].


Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Brannan (“Brannan”) [U.S Patent Application Pub. 2021/0278678 A1] in view of Bickerstaff et al. (“Bickerstaff”) [US 10,054,796 B2]

Regarding claim 8, Brannan meets the claim limitations as follows: 
The method of claim 1, wherein a rendered area in the provisional image and the re-projected area of the predicted image have an overlap region [para. 0018: ‘blend the overlapping boundaries of the two images’].
Brannan does not disclose explicitly the following claim limitations (emphasis added):
wherein a rendered area in the provisional image and the re-projected area of the predicted image have an overlap region.
However in the same field of endeavor Bickerstaff discloses the deficient claim as follows: 
wherein a rendered area in the provisional image and the re-projected area of the predicted image have an overlap region [Fig. 17, 35; col. , ll. 55-60: ‘the required display position of the image 670 and the actual position of the image 660’; ‘detecting an overlapping portion between the generated image and the required re-projected image’].
Brannan and Bickerstaff are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan and Bickerstaff as motivation to include overlapping boundaries of the two images for panoramic images [col. 18, ll. 50-60].


Regarding claim 9, Brannan meets the claim limitations as follows: 
The method of claim 8, wherein compositing the rendered provisional image and the predicted image comprises blending pixels within the overlap region [para. 0018: ‘blend the overlapping boundaries of the two images’].


Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Brannan (“Brannan”) [U.S Patent Application Pub. 2021/0278678 A1] in view of Movshovich et al. (“Movshovich”) [US 11,064,387 B2]

Regarding claim 16, Brannan meets the claim limitations as follows: 
The method of claim 15, wherein generating an image corresponding to a frame of the video stream by compositing the rendered provisional image and the predicted image alternates between eyes [para. 0036: ‘a left image and a right image’; ‘two composite images’], 
wherein a whole image corresponding to a frame for the first eye is rendered [Fig. 5-6; para. 0036] while an image corresponding to the frame for a second eye is generated by compositing the rendered provisional image and the predicted image [Fig. 5-6; para. 0036: ‘steroscopic’].
Brannan does not disclose explicitly the following claim limitations (emphasis added):
wherein generating an image corresponding to a frame of the video stream by compositing the rendered provisional image and the predicted image alternates between eyes, wherein a whole image corresponding to a frame for the first eye is rendered while an image corresponding to the frame for a second eye is generated by compositing the rendered provisional image and the predicted image.
However in the same field of endeavor Movshovich discloses the deficient claim as follows: 
wherein generating an image corresponding to a frame of the video stream by compositing the rendered provisional image and the predicted image alternates between eyes [Fig. 15; col. 20, ll. 5-15: ‘the controller 110 renders a left eye image of the stereoscopic view for a unique time and orientation and … a right eye image of the stereoscopic view for a different unique time and orientation so that alternate display of the unique left and right eye images at different respective presentation times still provides the stereoscopic view of the CGR experience’], wherein a whole image corresponding to a frame for the first eye is rendered while an image corresponding to the frame for a second eye is generated by compositing the rendered provisional image and the predicted image [Fig. 15; col. 20, ll. 5-15: ‘the controller 110 renders a left eye image of the stereoscopic view for a unique time and orientation and … a right eye image of the stereoscopic view for a different unique time and orientation so that alternate display of the unique left and right eye images at different respective presentation times still provides the stereoscopic view of the CGR experience’].
Brannan and Movshovich are combinable because they are from the same field of foveated rendering.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Brannan and Movshovich as motivation to alternately display the left and right images for the stereoscopic view.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488